Citation Nr: 1742177	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-11 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for schizoaffective disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1978 to October 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In the February 2008 rating decision, the RO denied entitlement to service connection for schizoaffective disorder.  Later that month, in February 2008, the Veteran submitted a timely notice of disagreement (NOD) with the February 2008 rating decision.  In April 2008, the Veteran submitted a claim for entitlement to service connection for PTSD.  In a September 2008 rating decision, the RO denied entitlement to service connection for PTSD and an application to reopen a claim of entitlement to service connection schizoaffective disorder.

In July 2009, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  In June 2017, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of each hearing is of record.

The Board notes that in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)).  In this case, in November 2006, the Veteran submitted a claim for service connection for paranoid schizophrenia and manic depression.  As will be discussed below, the Veteran asserts that he had a nervous breakdown during service and a few months following service, he was hospitalized for schizophrenia.  In April 2008, he submitted a claim for entitlement to service connection for PTSD.  The Veteran claims that his PTSD is due to his basic training during service.  Thus, the evidence suggests that Veteran's November 2006 service connection claim for schizophrenia is distinct from his April 2008 service connection claim for PTSD.  Furthermore, the Board notes that there are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).

In addition, although, the RO/Agency of Original Jurisdiction (AOJ) has characterized the service connection claim for schizoaffective disorder as a petition to reopen, the Veteran submitted a timely NOD to the February 2008 rating decision that initially denied entitlement to service connection for schizoaffective disorder.  The Board has characterized the issue accordingly as shown on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and a schizoaffective disorder.  Specifically, he reports suicidal ideations and a nervous breakdown during service, to include as related to undue stress during basic training.  In this regard, he states that he was required to do pushups while holding a rifle as punishment.  

The evidence shows that prior to service, the Veteran was diagnosed with a schizoid personality.  See private hospital discharge summary report dated September 1974.

The Veteran's service treatment records (STRs) includes a September 1978 enlistment examination report that is absent any notation of a physiatric disorder, complaint, or treatment.  Thereafter, a STR dated later in September 1978, shows that during a consultation the Veteran reported a history that in 1975 he was hospitalized for psychiatric problems and was assessed with nervousness in September 1978.  He recounted that he had a learning disability and has been treated intermittently with medication since 1975.  Additionally, he stated that in 1974, he was in a car accident that resulted in a head injury.  During the September 1978 consultation, the Veteran reported current suicidal ideation, the examining physician that the Veteran had an immature personality and that he was moderately confused and overwhelmed; however, there was no evidence of psychosis or neurosis.  The Veteran was then recommended for administrative discharge via naval aptitude board due to unsuitability.

An October 1978 naval aptitude board summary reflects that the Veteran was referred for character and behavior disorders.  The naval aptitude board summary included findings consistent with the September 1978 consultation.  Thereafter, the Veteran was honorably discharged.  An October 1978 STR shows that the Veteran was examined during the past 60 days and was found qualified for separation from active duty and no defects, injured, or illnesses were found during his military service.

Following service, private hospital records, dated in March 1979 and April 1979, noted that the Veteran currently had suicidal ideation, hallucinations, and a diagnosis of chronic undifferentiated schizophrenia for "a number of years (? from childhood)."  The examining physician indicated that that the Veteran was in a car accident in December 1978, which worsened his hallucinations.

Currently, private treatment records show continued diagnoses of a schizoaffective disorder.  See, e.g., neuropsychological evaluation report dated January 2016.  Although, the medical evidence does not contain a PTSD diagnosis, the Veteran reported that he was diagnosed with PTSD in 2005 by a private physician.

First, the Board notes that for a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for psychoses if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 (a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (2013).  Psychoses include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), other specified schizophrenia spectrum or other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, and substance-induced psychotic disorder but not PTSD, agoraphobia, depressive, anxiety, or panic disorders.  38 C.F.R. § 3.384 (2016).  However, in this case, the Veteran did not served 90 days or more of active service, therefore, presumption of service connection for psychoses is not applicable.

Second, when there is evidence that a disorder had its onset prior to service, questions relating to the presumption of soundness arise.  Every veteran is presumed to have been in sound condition when examined, accepted, and enrolled into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  The term "noted" refers to "[o]nly such conditions as are recorded in examination reports." 38 C.F.R. § 3.304 (b).  When a condition is not noted on entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

However, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012). 

As indicated above, the Veteran's September 1978 enlistment examination report shows no notation of a physiatric condition.  During service, the Veteran had suicidal ideations and his STRs noted that he had character and behavior disorders. As no physiatric condition was noted on the September 1978 entrance examination and physiatric symptoms seemed to manifest in service, the presumption of soundness is for application.  

To this end, the Veteran has not been afforded a VA examination as to his acquired psychiatric disorder, to include PTSD and schizoaffective disorder.  As such, there remain questions as to etiology of the Veteran's acquired psychiatric disorders, which the Board may not resolve on its own.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999).  A remand for an appropriate VA examination with a medical opinion should therefore be accomplished.
Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received. All such available documents should be associated with the claims file.

2.  Obtain any VA treatment records.  All such available documents should be associated with the claims file.

3.  Then, schedule the Veteran for a VA examination by a psychologist or psychiatrist to determine the etiology of the Veteran's acquired psychiatric disorder, to include PTSD, and schizoaffective disorder.  The claims file, to include a copy of this Remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must first identity all psychiatric disorders that the Veteran has had since approximately the date of the Veteran's claim in November 2006.

The examiner must provide an opinion addressing the following:

a. Whether an acquired psychiatric disorder, to include schizoaffective disorder, clearly and unmistakably (i.e., obviously or undebatably) pre-existed service.

In addressing the question above, the examiner should comment on the private hospital discharge summary report dated in September 1974 that shows diagnosis of schizoid personality.

b.  If the examiner determines that an acquired psychiatric disorder, to include schizoaffective disorder, clearly and unmistakably pre-existed service, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease or injury WAS NOT aggravated (i.e., permanently worsened) during service.

c. Regardless of the answers to the above questions, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current acquired psychiatric disorder is related to his military service.

4.  Thereafter, readjudicate the claims.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


